DETAILED ACTION
Claims 1-4 and 7 are pending in the instant application. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 (Abstract Idea)
Claims 1-4 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-4 and 7 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing . If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
calculate a deficient capability number, which indicates a number of capabilities lacking in the organization at a given time in a future, from first data including information indicating a number of capabilities required for tasks previously performed by the organization and a number of capabilities of workers of the organization

These steps are abstract in nature because they are directed towards the mathematical calculations associated with matching the appropriate set of skills to an appropriate job. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or 
This type of abstract idea is shown in claim 1 by:
identify a task and a worker suitable for acquiring capabilities of a calculated maximum deficient capability number calculated based on second data including information indicating a relationship between the capabilities required for the task to be performed by the organization and the capabilities of the workers of the organization

after assigning the identified worker to the identified task, assign remaining workers of the organization to remaining tasks to be performed by the organization

wherein a level is set to capabilities of workers of the organization

wherein the second data includes information indicating a relationship of a level of capabilities required for the task to be performed by the organization and a level of capabilities of the worker of the organization

determine a level of capabilities of the worker of the organization based on seventh data which prescribes, for each classification of work, conditions for determining that the level has reached a predetermined capability level

identify a task and a worker suitable for acquiring the level of capabilities of the maximum deficient capability number based on the second data.

identify a classification of work to which belongs the task suitable for acquiring the level of capabilities of the maximum deficient capability number and identifies the task belonging to the 

These steps are abstract in nature because they are directed towards managing personal interactions between people associated with assigning workers to tasks. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim Y are:


a processor programmed to

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea. As these additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
A worker assignment device

a processor programmed to

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 does not recite any additional elements, as discussed above at Step 1 and below concerning software per se. As such, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. Claim 7 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 15-16 and 22 and figure 1.
As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-4 and 7 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you mean) and claim mapping (which prior art term is equivalent to what the Examiner thinks you mean).
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The 
Claim Interpretation
Claim Mapping (Harthcryde)
Required capability number
No definition given.

Understood to be the number of workers with a specific skill and skill level required for a task.
Demand Estimate
Estimation of the demand for a given role (open requirement for personnel with a given skill level) paragraph 122
Retained capability number
No definition given.

Understood to be the number of workers with a specific skill level retained by the company.
Qualified resource supply
Estimation of the supply of qualified resources (personnel with a given skill level) paragraph 121
Deficient capability number
No definition given.

Understood to be the difference between the required capability number and the retained capability number
Skill gap analysis
Skills Gap = Aggregate Demand     
            – Qualified Supply

Difference between needed personnel and qualified personnel paragraph 123
Acquiring capabilities 
of maximum deficient capability number
No definition given.

Understood to be ability to train existing workers up to the skill level required for a capability
Internal training
Meeting resource requirements of a resource requirements gap by internal training
capability
No definition given.

Understood to be a skill of a worker
Role
open requirement for personnel with a given skill level
Level of capabilities
No definition given.

Understood to be the skill level of a worker
Role competency

Claim Interpretation
Claim Mapping (Agarwal)
penalty
No definition given.

Understood to be the mismatch between the required skill level for a task and the actual skill level of the worker assigned to the task. Both under- and over-qualified workers are penalized
Cost of skill level mismatch
Paragraphs 40-45 and 60-61



Claim Rejections - 35 USC § 102
Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Harthcryde, US 2007/0198317.

NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. 
Bold text is unamended claim language. 
Bold underlined text is amended claim language.

AS TO CLAIM 1 
A worker assignment computer system which assigns a worker of a predetermined organization to a task to be performed by the organization, comprising: a processor programmed to:
Harthcryde (paragraphs 12 and 31) teaches assigning roles (workers) to tasks.

calculate a deficient capability number, which indicates a number of capabilities lacking in the organization at a given time in a future, from first data including information indicating a number of capabilities required for tasks previously performed by the organization and a number of capabilities of workers of the organization;
Harthcryde (paragraph 123) teaches skill gap analysis assessing the difference between estimated demand and qualified supply of workers.

identify a task and a worker suitable for acquiring capabilities of a calculated maximum deficient capability number calculated based on second data including information indicating a relationship between the capabilities required for the task to be performed by the organization and the capabilities of the workers of the organization;


after assigning the identified worker to the identified task, assign remaining workers of the organization to remaining tasks to be performed by the organization;
output a result of the assignment.
Harthcryde (paragraphs 175-180) teaches filling the remaining roles of the new organizational structure.

wherein a level is set to capabilities of workers of the organization
wherein the second data includes information indicating a relationship of a level of capabilities required for the task to be performed by the organization and a level of capabilities of the worker of the organization
Harthcryde (paragraph 163) teaches concerning resource commitment data that can be used to determine resource requirements (block 567) defining a resource requirements gap.

wherein the processor is programmed to:
determine a level of capabilities of the worker of the organization based on seventh data which prescribes, for each classification of work, conditions for determining that the level has reached a predetermined capability level,
identify a task and a worker suitable for acquiring the level of capabilities of the maximum deficient capability number based on the second data.
Harthcryde (paragraph 163) teaches identifying appropriate personnel for an individual transition plan which will include a personal development plan to train the personnel achieving a higher level of competency in the role.

identify a classification of work to which belongs the task suitable for acquiring the level of capabilities of the maximum deficient capability number and identifies the task belonging to the identified classification of work based on the second data.
Harthcryde (paragraphs 97-98 and Fig 2A and 2B) teaches a process flow showing the relationship of processes, functions, activities, tasks, roles, skills, and competencies, an organization includes high level processes that are made up of functions.

AS TO CLAIM 4 (of 1)
wherein the first data includes fifth data indicating a number of capabilities for each hour required in the task to be performed by the organization, and sixth data indicating a number of capabilities for each hour retained by the worker of the organization;
Harthcryde (paragraphs 121-122) teaches hours required in each assignable hour determiner.

wherein the processor is programmed to calculate a required capability number which indicates a number of capabilities required by the organization and a retained capability number which indicates a number of capabilities retained by the worker of the organization at the given time from the fifth data and the sixth data, and calculate the deficient capability number from the calculated required capability number and retained capability number.
Harthcryde (paragraphs 123-124) teaches calculating the skills gap.

AS TO CLAIM 7 
The claims recite elements substantially similar to those recited in claim 1. Thus, the art and rationale of claim 1 applies. 

Claim Rejections - 35 USC § 103
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Harthcryde, US 2007/0198317, in view of Agarwal, US 2012/0284073.

NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 2 (of 1)
wherein the processor is programmed to, when there are a plurality of tasks suitable for acquiring capabilities of the maximum deficient capability number, identify a task with a highest penalty among the plurality of tasks based on third data including information indicating a penalty, which is a level that the task and the assigned worker are not suitable.
Harthcryde (paragraphs 162-163) teaches assigning personnel to roles, but does not explicitly teach concerning a penalty associated with a skills mismatch between role and competency, 
However, Agarwal (paragraphs 40-45 and 60-61) teaches concerning numerically assessing the cost of a skills mismatch between a worker and an assigned task. 

STATEMENT CONCERNING THE COMBINATION
Harthcryde is directed towards organizational realignment, so is focused on shaping both the company and the company’s workforce in order to determine and define company restructuring goals. As such, Harthcryde is not as concerned about mismatches between a worker and a task, as both the task and the worker can be developed over time.
Agarwal is directed towards optimizing collaboration between workers for an assigned set of tasks. Thus, Agarwal considers how to best quantitatively assess a skill mismatch between worker and role and the role is more fixed in Agarwal.
Harthcryde and Agarwal are both in the complementary art of matching workers and tasks, one with more flexibility in the tasks than the other. One having ordinary skill in the art at the time of the invention understands from the teachings of Harthcryde and Agarwal that is there is less flexibility in defining the task then there must be more flexibility in the worker assigned to that task, which produces the predictable 
As such, it would obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Harthcryde and Agarwal. The combination yields the predictable results of more flexibility in assigning workers to fixed tasks. See MPEP 2143(D).

AS TO CLAIM 3 (of 1)
wherein the processor is programmed to, when there are a plurality of workers suitable for acquiring capabilities of the maximum deficient capability number, the identify a worker with a lowest penalty of capabilities other than the capabilities of the maximum deficient capability number among the plurality of workers based on fourth data including information indicating a penalty, which is a level that the task and the capability are not suitable.
Harthcryde (paragraphs 162-163) teaches assigning personnel to roles, but does not explicitly teach concerning a penalty associated with a skills mismatch between role and competency, as Harthcryde rather adapts both roles and competencies around a plan moving forward.


STATEMENT CONCERNING THE COMBINATION
Harthcryde is directed towards organizational realignment, so is focused on shaping both the company and the company’s workforce in order to determine and define company restructuring goals. As such, Harthcryde is not as concerned about mismatches between a worker and a task, as both the task and the worker can be developed over time.
Agarwal is directed towards optimizing collaboration between workers for an assigned set of tasks. Thus, Agarwal considers how to best quantitatively assess a skill mismatch between worker and role and the role is more fixed in Agarwal.
Harthcryde and Agarwal are both in the complementary art of matching workers and tasks, one with more flexibility in the tasks than the other. One having ordinary skill in the art at the time of the invention understands from the teachings of Harthcryde and Agarwal that is there is less flexibility in defining the task then there must be more flexibility in the worker assigned to that task, which produces the predictable result of assessing a worker assigned to a task either above or below (skill mismatch) that worker’s skill level.
.

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 101:
Applicant’s amendments to claim 1 are sufficient to overcome the previous rejections of claims 1-6 under 35 U.S.C. 101 Software per se and that rejection is withdrawn.

Concerning the rejection under 35 USC 101 Abstract Idea
Applicant argues that the claims do not recite a mathematical concept. As given in the rejection above, the claim recites “calculate a deficient capability number”. Calculating a number is fundamental arithmetic and certainly meets the requirements of being a mathematical concept.
Applicant further argues that the claims do not recite a method of organizing human activity. As the claims are directed 

Concerning the rejection under 35 USC 102:
Applicant argues that Harthcryde does not teach “wherein the second data includes information indicating a relationship of a level of capabilities required for the task to be performed by the organization and a level of capabilities of the worker of the organization”.
This argument is unpersuasive because it neglects the entirety of the prior art cited against the claim element. Harthcryde (paragraph 163) teaches that a needed skill (a resource requirement) is not found within the company. This is the functional equivalent of the level of required capabilities and the level of the capabilities available of the instant application, as the needed skill is the required capability and the difference between that needed skill and the skills available represents the level of capabilities of the worker of the organization.

Applicant further argues that the cited prior art does not teach “determine a level of capabilities of the worker of the 
This argument is unpersuasive because the personal transition plan of Harthcryde is an assessment of the level of capabilities of the worker and the providing a training plan in order to achieve the predetermined capability level.

Concerning the rejection under 35 USC 103:
Applicant did not argue the rejection under 35 USC 103 and as such, that rejection stands.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/Leland Marcus/
Primary Examiner
Art Unit 3623